Exhibit 10.3





AMENDED AND RESTATED
ADMINISTRATIVE SUPPORT AND INFORMATION SERVICES
PROVISIONING AGREEMENT



            This AMENDED AND RESTATED ADMINISTRATIVE SUPPORT AND INFORMATION
SERVICES PROVISIONING AGREEMENT is made and entered into as of March 11, 2005 by
and among Continental Airlines, Inc., a Delaware corporation (“Continental”),
ExpressJet Holdings, Inc., a Delaware corporation (“Holdings”), and ExpressJet
Airlines, Inc., a Delaware corporation and a wholly owned subsidiary of Holdings
(“ExpressJet” and collectively with Holdings, “Express”).



            WHEREAS, Continental and Express entered into that certain
Administrative Support and Information Services Provisioning Agreement, and the
First, Second and Third Amendments thereto (together, the “Original Agreement”)
with respect to the provision of certain administrative support and information
services in connection with entering into the Capacity Purchase Agreement;



            WHEREAS, the parties desire to amend and restate the Original
Agreement to update the Services to be provided by Continental to Express and
the payments to be made by Express for such Services;



            NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree to amend and restate the Original
Agreement as follows:



            1.         Definitions.  As used in this Agreement, the following
terms shall have the following definitions.  Terms not defined shall have the
meaning given such terms in the Capacity Purchase Agreement.



            “Agreement” means this Amended and Restated Administrative Support
and Information Services Provisioning Agreement, as the same may be amended or
supplemented from time to time.



            “Business Day” means any day other than a Saturday, a Sunday, or a
day on which banking institutions located in the State of Texas are authorized
or obligated by law or executive order to close.



            “Capacity Purchase Agreement” means that certain Amended and
Restated Capacity Purchase Agreement among Continental, Holdings, XJT Holdings,
Inc. and ExpressJet dated as of April 17, 2002, as the same may be amended or
supplemented from time to time.

--------------------------------------------------------------------------------




            “Continental” has the meaning set forth in the Preamble. 



            “Continental’s Cost” means, with respect to any Service, the cost to
Continental of providing such Service, including the associated overhead or
general and administrative expenses.



            “Express” has the meaning set forth in the Preamble.



            “ExpressJet” has the meaning set forth in the Preamble.



            “Holdings” has the meaning set forth in the Preamble.



            “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.



            “Services” means the services provided by Continental to Express in
connection with the Capacity Purchase Agreement including, but not limited to,
the Services provided pursuant to Section 2.



            2.         Provision of Services. 



            Continental agrees, in consideration of the payments described in
Section 3 hereof, to provide Express with the Services described on Exhibit A
hereto.  Subject to the availability of Continental personnel and resources,
Services shall be provided on an “as-needed” basis, as determined together in
good faith by Continental and Express, with Express receiving the same priority
in the provision of such Services as is received by Continental’s internal
operations.



            3.         Payment for Services. 



            3.1       Subject to the provisions of Section 4, the Services shall
be billed at the applicable monthly rates set forth on Exhibit A.



            3.2       The amounts specified in Exhibit A for Services shall, at
Continental’s option, either be set off by Continental against any payment of
any Invoiced Amount under Section 3.06(a) of the Capacity Purchase Agreement,
or, to the extent such amounts are not so set off prior to the 15th Business Day
of the month following the month during which such Services were provided (the
“Services Payment Date”), be payable by Express to Continental on the Services
Payment Date.



            4.         Changes in Services or Prices.



            4.1       Adjustments to Pricing.  The pricing or billing
classification of, or other charges related to, Services to be provided pursuant
to Section 2 hereof may be adjusted by Continental to reflect changes in
Continental’s Cost of providing such Services.  If Continental desires to adjust
the pricing or billing classification of, or other charges related to, any
Service, it shall provide Express with written notice of the adjustment at least
90 days prior to the effective date of the proposed change, which notice shall
be accompanied with detailed information supporting the adjustment. 

--------------------------------------------------------------------------------


            4.2       Deletions of Services.  Upon not less than 30 days prior
written notice, Express may elect to cease receiving any of the Services
provided pursuant hereto, and, in such case, the prices or billing
classifications of Services shall be adjusted pursuant to Section 4.1 to reflect
such deletion, effective upon the date such Services are no longer provided. 
The cost of such deleted Service will be reflected in the Block Hour Rates then
applicable in an amount equal to the lower of the actual cost incurred by
Express to replace such Service or the rate billed for such Service as set forth
on Exhibit A.  Notwithstanding the foregoing, if Express is required by an
Obligation to delete a Service, and the revised cost of such deleted Service
exceeds the rate set forth on Exhibit A, the parties will meet to discuss and
agree upon the revised cost to be reflected in the Block Hour Rates then
applicable.  For this purpose, Obligation means any governmental order or
regulation (including, but not limited to, regulations promulgated by the Public
Company Accounting Oversight Board), in each case, which is applicable to
Express that is final and effective and leaves Express no reasonable alternative
but to delete or modify the Service.



            4.3       Changes to Services.  (a) Subject to Section 6 hereof,
Continental, in its sole discretion, may make changes to the manner in which it
provides the Services including, without limitation, the processes, systems or
personnel employed to provide the Services.  To the extent that any such change
to the Services would render Express unable to comply with an Obligation
applicable to Express or otherwise impacts Express’s processes, systems or
operation, Continental will provide Express with notice of such change as soon
as practicable (and, if possible, in advance) and will work together in good
faith with Express to address such impact, subject to the terms hereof.  Failure
by Continental to provide such notice shall not be a default hereunder. 
However, if Continental’s failure to provide notice of a change causes Express
to incur out-of-pocket costs related to such change, Continental will reimburse
Express for such reasonable and documented out-of-pocket costs.  (b) If Express
is required by an Obligation to request a modification to a Service, the parties
will meet to discuss a course of action to satisfy the Obligation.




            5.         Purchasing and Third-Party Vendors



            5.1       Purchasing.  If and to the extent that the Services
provided pursuant to this Agreement include the services of Continental’s
purchasing department or any affiliate of Continental organized therefor for the
purchase on Express’s behalf of supplies or other materials (excluding fuel),
Continental or such affiliate may either purchase such supplies or other
material in its own name or in the name of Express, and to the extent that
Express is not billed directly for any such supplies or other material by the
provider thereof, Express shall promptly reimburse Continental or such affiliate
for the actual cost thereof, including freight, storage and any applicable
taxes, but excluding any allocation by Continental or such affiliate of overhead
or general and administrative expenses.



            5.2       Use of Third-Party Vendors.  It is expressly acknowledged
by Express that certain of the Services to be provided by Continental pursuant
to this Agreement may be provided by, or using services supplied by, third
parties under contracts or other arrangements with Continental.  Express
consents to the use by Continental of such third-party vendors or subcontractors
as Continental, in the exercise of its sole discretion, may from time to time
select.  In such case, Continental will provide Express with written notice at
least 30 days prior to the date a third party vendor begins providing the
Service.  

--------------------------------------------------------------------------------


            6.         Standard of Care; Disclaimer of Warranties; Limitation of
Liabilities.  Continental’s standard of care with respect to the provision of
Services pursuant to this Agreement shall be limited to providing services of
the same general quality as Continental provides for its own internal
operations, and, notwithstanding Section 8.02 of the Capacity Purchase
Agreement, which shall not apply to Services provided hereunder, Express’s sole
and exclusive remedy for the failure by Continental to meet such standard of
care shall be to terminate this Agreement pursuant to Section 8 hereof. 
Continental makes no representations or warranties of any kind, whether express
or implied (i) as to the quality or timeliness or fitness for a particular
purpose of Services it provides or any Services provided hereunder by
third-party vendors or subcontractors, or (ii) with respect to any supplies or
other material purchased on behalf of Express pursuant to this Agreement, the
merchantability or fitness for any purpose of any such supplies or other
materials.  Under no circumstances shall Continental have any liability
hereunder for damages in excess of amounts paid by Express under this Agreement
or for consequential or punitive damages, including, without limitation, lost
profits.



            7.         Independent Parties.



            7.1       Independent Contractors.  It is expressly recognized and
agreed that each party, in its performance and otherwise under this Agreement,
is and shall be engaged and acting as an independent contractor and in its own
independent and separate business; and that each party shall retain complete and
exclusive control over its staff and operations and the conduct of its
business.  Neither Continental nor Express nor any officer, employee,
representative, or agent of Continental or Express shall in any manner, directly
or indirectly, expressly or by implication, be deemed to be in, or make any
representation or take any action which may give rise to the existence of, any
employment, agent, partnership or other similar relationship as between
Continental and Express, but each party’s relationship as respects the other
parties in connection with this Agreement is and shall remain that of an
independent contractor.



            7.2       Employees.  The employees, agents and independent
contractors of Express are employees, agents, and independent contractors of
Express for all purposes, and under no circumstances will be deemed to be
employees, agents or independent contractors of Continental.  The employees,
agents and independent contractors of Continental are employees, agents and
independent contractors of Continental for all purposes, and under no
circumstances will be deemed to be employees, agents or independent contractors
of Express.  Continental will have no supervision or control over any such
Express employees, agents and independent contractors and any complaint or
requested change in procedure made by Continental will be transmitted by
Continental to Express.  Express will have no supervision or control over any
such Continental employees, agents and independent contractors and any complaint
or requested change in procedure made by Express will be transmitted by Express
to Continental.



            8.         Term and Termination.



            8.1       Term. This Agreement shall commence and be effective upon
January 1, 2001 and, unless earlier terminated or extended as provided herein,
shall continue for the Term of the Capacity Purchase Agreement.

--------------------------------------------------------------------------------


            8.2       Early Termination.  Continental and Express may terminate
this Agreement in accordance with the applicable provisions of Section 9.03 of
the Capacity Purchase Agreement.  Any notice of termination provided in
accordance with the provisions of Section 9.03 of the Capacity Purchase
Agreement shall be deemed notice of termination of this Agreement.  This
Agreement shall terminate effective upon the date of the deletion of the last
Service provided hereunder.



            9.         Privacy; Confidentiality; Intellectual Property.



            9.1       With respect to any information provided by the other
party that is processed under this Agreement, the CPA or any of the Ancillary
Agreements that relates to, or is about, an identified or identifiable person,
each party shall at all times (i) protect such information as confidential
information as provided in Section 11.07 of the CPA and (ii) comply with all
applicable laws and regulations, including but not limited to data privacy laws,
in its use of such information.



            9.2       The parties agree that any information which is
confidential or proprietary to a party or is otherwise not generally available
to the public to which the other party may have access by virtue of the
provision by Continental of the Services, or otherwise, shall be treated as
confidential information subject to Section 11.07 of the CPA (Confidentiality).



            9.3       Nothing in this Agreement shall be construed to grant
Express any license or other right to Continental's intellectual property or
other proprietary rights used to provide the Services or otherwise embodied in
the Services provided hereunder.  If during the term of this Agreement, Express
develops intellectual property that it desires to protect and which must be
disclosed to Continental in connection with the provision by Continental of the
Services, Express will provide written notice of its intent to protect such
information and the parties will execute such further documents as may be
necessary to document and protect such intellectual property. 



            10.       Miscellaneous.



            10.1     Entire Agreement.  Except as otherwise set forth in this
Agreement, this Agreement and the exhibit hereto constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, whether written or oral,
among the parties with respect to the subject matter hereof.



            10.2     Authority.  Each of the parties hereto represents to the
other that (a) it has the corporate power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it has been duly authorized by all necessary corporate action, (c)
it has duly and validly executed and delivered this Agreement, and (d) this
Agreement is a legal, valid and binding obligation, enforceable against it in
accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

--------------------------------------------------------------------------------


            10.3     Consent to Exclusive Jurisdiction.  Any action, suit or
proceeding arising out of any claim that the parties cannot settle through good
faith negotiations shall be litigated exclusively in the state courts of Harris
County of the State of Texas.  Each of the parties hereto hereby irrevocably and
unconditionally (a) submits to the jurisdiction of such state courts of Texas
for any such action, suit or proceeding, (b) agrees not to commence any such
action, suit or proceeding except in such state courts of Texas, (c) waives, and
agrees not to plead or to make, any objection to the venue of any such action,
suit or proceeding in such state courts of Texas, (d) waives, and agrees not to
plead or to make, any claim that any such action, suit or proceeding brought in
such state courts of Texas has been brought in an improper or otherwise
inconvenient forum, (e) waives, and agrees not to plead or to make, any claim
that such state courts of Texas lack personal jurisdiction over it, and (f)
waives its right to remove any such action, suit or proceeding to the federal
courts except when such courts are vested with sole and exclusive jurisdiction
by statute.  The parties shall cooperate with each other in connection with any
such action, suit or proceeding to obtain reliable assurances that confidential
treatment will be accorded any information that any party shall reasonably deem
to be confidential or proprietary.  Each of the parties hereto further covenants
and agrees that, until the expiration of all applicable statutes of limitations
relating to potential claims under this Agreement, each such party shall
maintain a duly appointed agent for the service of summonses and other legal
process in the State of Texas.



            10.4     Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas (other than the laws
regarding conflicts of laws) as to all matters, including matters of validity,
construction, effect, performance and remedies.



            10.5     Notices.  All notices shall be in writing and shall be
deemed given upon (a) a transmitter’s confirmation of a receipt of a facsimile
transmission (but only if followed by confirmed delivery by a standard overnight
courier the following Business Day or if delivered by hand the following
Business Day), or (b) confirmed delivery by a standard overnight courier or
delivered by hand, to the parties at the following addresses:



if to Continental:

            Continental Airlines, Inc.
            1600 Smith Street, HQSCD
            Houston, Texas77002
            Attention: SeniorVice President, Asia/Pacific & Corporate
Development
            Telecopy No.: (713) 324-3099


with a copy to:

            Continental Airlines, Inc.
            1600 Smith Street, HQSLG
            Houston, Texas 77002
            Attention: General Counsel
            Telecopy No.: (713) 324-5161


if to Express, to:

            ExpressJet Holdings, Inc.
            1600 Smith Street, HQSCE
            Houston, Texas 77002
            Attention:  Chief Financial Officer
            Telecopy No.: (713) 324-4420


--------------------------------------------------------------------------------


with a copy to:

            ExpressJet Holdings, Inc.
            1600 Smith Street, HQSCE
            Houston, Texas 77002
            Attention: General Counsel
            Telecopy No.: (713) 324-5024


or to such other address as a party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 10.5.



            10.6     Amendment and Modification.  This Agreement may not be
amended or modified in any respect except by a written agreement signed by each
of the parties hereto.



            10.7     Binding Effect; Assignment.  This Agreement and all of the
provisions hereof shall be binding upon the parties hereto and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Except with respect to a merger of a party with another Person,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by a party hereto without the prior written consent of the
other parties, which consent shall not be unreasonably withheld or delayed. 



            10.8     Third Party Beneficiaries.  Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement, and no Person shall be deemed a third party beneficiary under
or by reason of this Agreement.



            10.9     Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile signature.



            10.10   Waiver.  The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term, but such waiver shall
be effective only if it is in writing signed by the party against which such
waiver is to be asserted.  Unless otherwise expressly provided in this
Agreement, no delay or omission on the part of any party in exercising any right
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right or privilege under this
Agreement operate as a waiver of any other right or privilege under this
Agreement nor shall any single or partial exercise of any right or privilege
preclude any other or further exercise thereof or the exercise of any other
right or privilege under this Agreement.  No failure by a party to take any
action or assert any right or privilege hereunder shall be deemed to be a waiver
of such right or privilege in the event of the continuation or repetition of the
circumstances giving rise to such right unless expressly waived in writing by
the party against whom the existence of such waiver is asserted.

--------------------------------------------------------------------------------


            10.11   Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.  Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



            10.12   Equitable Remedies.  Each of Continental and Express
acknowledges and agrees that under certain circumstances the breach by
Continental or any of its affiliates or Express or any of its affiliates of a
term or provision of this Agreement will materially and irreparably harm the
other party, that money damages will accordingly not be an adequate remedy for
such breach and that the non-defaulting party, in its sole discretion and in
addition to its rights under this Agreement and any other remedies it may have
at law or in equity, may, notwithstanding the provisions contained in Section
10.3, apply to any court of law or equity of competent jurisdiction (without
posting any bond or deposit) for specific performance and/or other injunctive
relief in order to enforce or prevent any breach of the provisions of this
Agreement.



            10.13   References; Construction.  The section and other headings
and subheadings contained in this Agreement and the exhibits hereto are solely
for the purpose of reference, are not part of the agreement of the parties
hereto, and shall not in any way affect the meaning or interpretation of this
Agreement or any exhibit hereto.  All references to days or months shall be
deemed references to calendar days or months.  All references to “$” shall be
deemed references to United States dollars.  Unless the context otherwise
requires, any reference to a “Section” or an “Exhibit” shall be deemed to refer
to a section of this Agreement or an exhibit to this Agreement, as applicable. 
The words “hereof,” “herein” and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, unless otherwise
specifically provided, they shall be deemed to be followed by the words “without
limitation.” This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing the document to be drafted.



            10.14   Equal Opportunity.  EEO clauses contained at 11 C.F.R. §§
60-1.4, 60-250.4 and 60-741.4 are hereby incorporated by reference.  Each party
shall comply with all equal opportunity laws and regulations which apply to or
must be satisfied by that party as a result of this Agreement.





[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first above written.



CONTINENTAL AIRLINES, INC.


By: /s/   Jeff Misner                                          
Title:     Executive Vice President and
Chief Financial Officer

      

EXPRESSJET HOLDINGS, INC.


By: /s/   Frederick S. Cromer                           
Title:     Vice President and
Chief Financial Officer

 

 

    

 

 

EXPRESSJET AIRLINES, INC.


By: /s/   Frederick S. Cromer                           
Title:     Vice President and
Chief Financial Officer

--------------------------------------------------------------------------------


EXHIBIT A

Monthly Charges for Services

The Schedules attached to this Exhibit A provide additional information on the
Services provided and the allocation methodology.

Services

Schedule

Amount ($)

Internal Corporate Accounting Services

1

XXX

Corporate Payroll Services

1

XXX

Accounts Payable

1

XXX

Human Resources Services

2

XXX

Treasury Services (Cash & Credit Mgmt)

3

XXX

Tax Services

4

XXX

Fuel Mgmt Services

5

XXX

Insurance Services

6

XXX

Risk Management Services

7

XXX

Global Real Estate, Environmental Affairs & Corporate Security

8

XXX

Corporate Real Estate Facilities Allocation

8

XXX

Depreciation

9

XXX

Total EDS Technology

10

XXX

Technology Internal Support Services

10

XXX

Data Equipment Support (Decision One)

10

XXX

Monthly Cost Allocated to ExpressJet

 

 

 

XXX





XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------